384 U.S. 894 (1966)
WORTHY
v.
UNITED STATES.
No. 1107, Misc.
Supreme Court of United States.
Decided June 20, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
David B. Isbell for petitioner.
Solicitor General Marshall, Assistant Attorney General Vinson, Beatrice Rosenberg and Kirby W. Patterson for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Dennis v. United States, ante, p. 855.